Citation Nr: 0009430	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the abdomen with muscle impairment, 
currently rated as 30 percent disabling.

3.  Entitlement to an evaluation in excess of 30 percent for 
psychiatric disability.

4.  Entitlement to an increased evaluation for peritoneal 
adhesions, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of left lower lobe atelectasis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  This case was remanded by the Board of 
Veterans' Appeals (Board) in July 1996 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, for additional development, to include 
adjudication of the raised issue of entitlement to service 
connection for drug and alcohol abuse secondary to service-
connected psychiatric disability.  A December 1998 rating 
decision denied secondary service connection for drug and 
alcohol abuse, and the veteran was notified of this action 
and his appellate rights later in December 1998.  Since no 
subsequent correspondence addressing this issue has been 
received from the veteran or his representative, this issue 
is not currently before the Board.

The December 1998 rating decision granted a 30 percent 
evaluation for the veteran's service-connected psychiatric 
disability, effective July 22, 1992.  The veteran has 
continued his appeal for a higher evaluation.

The claims for increased evaluations for residuals of a 
gunshot wound of the abdomen with muscle impairment and for 
residuals of left lower lobe atelectasis are addressed in the 
remand portion of this action.


FINDINGS OF FACT

1.  The veteran's claim for service connection for bilateral 
pes planus is not plausible.

2.  All available evidence necessary for an equitable 
determination of the evaluation claims decided herein has 
been obtained.

3.  The veteran's service-connected psychiatric disability 
causes no more than definite social and industrial 
impairment; the veteran does not have panic attacks more than 
once a week, difficulty in understanding complex commands, 
memory impairment, or impairment in judgment and abstract 
thinking.

4.  The veteran has no more than moderate impairment as a 
result of his peritoneal adhesions.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral pes planus.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular requirements for an evaluation in excess of 
30 percent for service-connected psychiatric disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. 4.132, Diagnostic Codes 9400, 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411 (1999).

3.  The schedular requirements for an evaluation in excess of 
10 percent for service-connected peritoneal adhesions have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7301 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preexisting 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim for 
service connection for bilateral pes planus.  If he has not, 
his claim must fail and VA is not obligated to assist him in 
the development of this claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

It was noted on the veteran's June 1966 medical history 
report prior to service entrance that he had foot trouble; 
examination revealed grade III pes planus.  On orthopedic 
clinic examination in May 1967, it was concluded that the 
veteran had pes planus, rigid type, symptomatic with long-
standing activities.  The podiatrist found no justification 
for profile limitation at that time.  X-rays showed moderate 
pes planus.  On his December 1968 discharge medical history 
report, foot trouble was noted.  The veteran's feet were 
considered normal on discharge physical examination in 
December 1968.

On VA examination in August 1969, the veteran said that his 
feet bothered him.  He was 57.5 inches tall and weighed 141 
pounds.  On musculoskeletal system examination, the veteran 
indicated that his feet were not too much trouble during 
ordinary activities, but that there was a pulling sensation 
when he had been standing a long time.  He did not use arch 
supports.  Physical examination revealed that the veteran was 
able to stand erect, walk with reasonable freedom, and squat 
fully.  He was able to rise on the toes of either foot 
unaided and to roll to the outer borders of the feet 
reasonable well.  There was gross lowering of the medial 
borders, with prominence of the astragalar area.  No 
callosities were seen.  Bilateral pes planus was diagnosed. 

On VA examination in July 1974, there were no specific 
orthopedic complaints on musculoskeletal system evaluation.  
It was noted that longitudinal arches of both feet were 
relaxed.  The diagnosis was bilateral pes planus.  

The veteran was examined again by VA in December 1992.  His 
complaints included flat feet.  He did not use orthotics.  It 
was noted that he walked normally down the hall.  The veteran 
was considered to have grade I pes planus but was able to 
walk on his heels and toes.  The pertinent diagnosis was 
grade I pes planus.  Subsequent VA examination and X-ray 
reports in January 1997, April, and May 1997 continue to show 
bilateral pes planus.  The diagnosis in April 1997 was severe 
pes planus, as described by veteran, present in service.

On VA foot examination in June 1997, the veteran was 68 
inches tall and weighed 192 pounds; it was noted that he had 
weighed 145 pounds in 1974.  The VA examiner concluded after 
foot evaluation that the veteran's weight gain of over 45 
pounds over the previous 20 years had aggravated his pes 
planus and that the increase in bilateral foot disability was 
due to normal progression.  The diagnosis was severe 
bilateral pes planus.

On VA examination of the veteran's feet in March 1999, it was 
noted that there was no history of direct injury of the feet.  
The veteran said that his flat feet were aggravated in 
service and had gotten worse since discharge.  After 
examination, the examiner concluded that the veteran had 
severe pes planus without evidence of significant functional 
bone or joint degeneration.  

According to a May 1999 Memorandum Opinion from a VA 
physician, it could be assumed from the March 1999 podiatry 
report that the veteran's foot condition did not increase in 
severity during service.

Bilateral pes planus was found on examination prior to 
service entrance.  Although the veteran contends that his 
preexisting bilateral pes planus was aggravated by service, 
the Board notes that no foot disability was indicated on 
service discharge examination in December 1968.  When 
examined by VA in August 1969, the veteran said that his feet 
did not bother him during ordinary activities and that he did 
not use arch supports.  He was able to stand erect, walk with 
reasonable freedom, and squat fully.  Although the veteran's 
pes planus was considered severe in the 1990's, it was 
concluded by a VA examiner in June 1997 that the veteran's 
weight gain of over 45 pounds over the past 20 years had 
aggravated his bilateral pes planus and that this increase in 
disability was due to normal progression.  There is no 
indication in service medical records or the post-service 
medical evidence of record that the preexisting pes planus 
increased in severity during or as a result of service.  
Consequently, the Board finds that the veteran has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.

Evaluations

Initially, the Board notes that the veteran's evaluation 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  Further, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's psychiatric disability and peritoneal 
adhesions.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

Psychiatric Disability

On VA psychiatric examination in December 1992, the veteran 
complained of difficulty falling asleep, war-related 
nightmares twice a week, hypervigilance, and some mild 
apprehension; he denied flashbacks or survivor guilt.  It was 
noted that he was working as the Executive Director of the 
American Indian Veteran Center.  Mental status examination 
revealed that the veteran was oriented, with an appropriate 
affect and speech that was coherent and relevant.  He denied 
depression, panic attacks, or suicidal ideation.  The 
examiner stated that there were some symptoms of post-
traumatic stress disorder (PTSD) but the veteran did not meet 
the criteria for this diagnosis.  The examiner believed that 
the most justifiable diagnosis was generalized anxiety 
disorder.  

It was noted on VA psychological testing in April 1997 that 
the veteran's mood was relatively euthymic, although there 
were palpable sadness and regret connected with some of the 
things that he had been through.  He was neither suicidal nor 
homicidal.  He noted sleep difficulties.  He had intrusive 
thoughts and nightmares associated with his gunshot wound.  
He said that he no longer enjoyed some activities, such as 
hunting, and that he did not have any friends; he spoke 
fondly about his immediate family.  It was noted that the 
veteran's psychiatric symptoms had caused significant 
distress in many important areas of functioning, including 
occupational and social.  The diagnoses were PTSD and chronic 
alcohol abuse, in stable remission.

On VA psychiatric examination in June 1997, it was noted that 
the veteran was working as a consultant and writing grant 
applications for the Native American Agency.  The veteran get 
along well in the community and in his neighborhood.  On 
mental status examination, the veteran was considered 
reasonably neat in appearance and oriented.  His affect was 
appropriate, his speech was normal, and associations were 
coherent and relevant.  He noted monthly war-related 
nightmares.  The diagnoses were PTSD and history of drug and 
alcohol abuse, in remission.  Global assessment of 
functioning (GAF) was 70.

When examined by VA in March 1998, it was noted that the 
veteran had been working independently since 1993 writing 
drafts for Indian projects and helping other Indians to write 
project drafts for funding.  The veteran complained of 
occasional nightmares related to Vietnam, intrusive memories, 
insomnia, and some hypervigilance.  He said that he was 
"functioning pretty well."  He had been married for over 12 
years and the marriage was going fairly well.  The diagnoses 
were mild PTSD and alcohol dependence, in remission.  The 
examiner concluded that the veteran was functioning pretty 
well, with a few PTSD symptoms that had interfered very 
minimally with his social and industrial capacity.  GAF was 
70.

The VA examiner who examined the veteran in March 1998 also 
examined him in March 1999.  The examiner indicated that his 
evaluation had not changed much since March 1998, with the 
veteran functioning a little bit better with fewer complaints 
and having a generally more positive attitude.  He continued 
to work at grant writing and said that he could function 
fairly well in his work.  The veteran noted occasional 
depression.  He did not feel the need to get any therapy for 
his psychiatric disability.  On mental status examination, 
the veteran's mood was considered fairly positive.  He did 
not describe a lot of worry, depression, or fear.  The 
assessment was that the veteran was doing slightly better 
than he was when examined in March 1998, and it was noted 
that he did not describe significant difficulties in relation 
to his job or family.  Mild PTSD and alcohol dependence, in 
remission, were diagnosed.  GAF was 70.

The Board notes that effective November 7, 1996, during the 
course of this appeal, VA revised the criteria for diagnosing 
and evaluating psychiatric disabilities.  61 Fed. Reg. 52695 
(1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.

Under the old criteria found at 38 C.F.R. § 4.132, Diagnostic 
Code 9400, 9411 (1996), a 50 percent rating is warranted 
where there is considerable impairment of social and 
industrial adaptability.  A 30 percent evaluation is 
warranted when there is definite impairment of social and 
industrial adaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).

The above evidence reveals that the veteran's service-
connected psychiatric disability has not prevented him from 
working or having a social life.  When seen in December 1992, 
the veteran was oriented, with an appropriate affect and 
speech that was coherent and relevant.  He denied depression, 
panic attacks, or suicidal ideation.  Mild PTSD was diagnosed 
on VA examinations in March 1998 and March 1999, and it was 
noted that the veteran was functioning pretty well.  The 
evidence does not document any of the symptomatology required 
for a 50 percent evaluation under the new criteria, such as 
flattened affect, circumstantial or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of memory or judgment, impaired 
abstract thinking, or disturbances of motivation and mood.  
Consequently, the disability picture for the veteran's 
service-connected psychiatric disability does not more nearly 
approximate the criteria for an evaluation in excess of 30 
percent under either the old or new criteria.

Peritoneal Adhesions

VA X-rays of the abdomen in June 1992 revealed previous left 
lower quadrant surgery without evidence of bowel obstruction 
or abdominal mass.  On VA examination in December 1992, the 
veteran complained of periodic crampy abdominal pain of a few 
minutes' duration that immobilized him.  The veteran 
indicated that he had gained weight.  He denied diarrhea.  It 
was noted on physical examination that the veteran's abdomen 
was flat, that there was no organomegaly, and that bowel 
sounds were normal.  

April 1997 VA upper gastrointestinal X-rays did not show any 
abdominal obstruction, and motility of the barium meal was 
considered to be within normal limits.  June 1997 VA X-rays 
of the abdomen did not reveal any evidence of free air or 
obstruction.  The diagnoses on VA examination in June 1997 
included recurrent abdominal spasm, possibly due to 
adhesions.

On VA examination in April 1998, the veteran did not have any 
significant abdominal complaints.  There were multiple 
abdominal scars but no masses or hepatosplenomegaly.  He was 
described as moderately obese. 

On VA examination in March 1999, the veteran said that his 
abdomen would cramp up if he sat too long and that he had 
limitation of motion due to pain when he reached up or bent 
over.  The veteran also noted excess fatigability.  He did 
not have vomiting, hematemesis, diarrhea, constipation, or 
melena.  He was not taking any medication.  Physical 
examination of the abdomen revealed multiple scars without 
palpable evidence of a mass, "megaly," or aneurysm.  It was 
noted that a hemogram, an upper gastrointestinal series, and 
3 stools for occult blood were essentially normal.

According to Diagnostic Code 7301, a 10 percent evaluation is 
assigned for adhesions of peritoneum that are moderate, with 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention; a 30 percent evaluation is warranted for 
adhesions of peritoneum that are moderately severe, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.

A review of the evidence indicates that abdominal X-rays in 
June 1992 did not reveal any evidence of obstruction or mass.  
The veteran did not complain of any abdominal problem on VA 
examination in March 1998.  Moreover, an upper 
gastrointestinal X-ray series in April 1997 did not show any 
abdominal obstruction and motility of the barium meal was 
considered to be within normal limits.  In sum, the evidence 
shows that the veteran's peritoneal adhesions do not cause 
more than moderate impairment.  Therefore, an increased 
evaluation is not warranted.


ORDER

Service connection for bilateral pes planus is denied.

An evaluation in excess of 30 percent for psychiatric 
disability is denied.

An evaluation in excess of 10 percent for peritoneal 
adhesions is denied.


REMAND

Although the record reflects that during the pendency of his 
claim, the veteran has been provided VA examinations of the 
residuals of a gunshot wound of the abdomen with muscle 
impairment, the examination reports, to include the report of 
the most recent VA examination in March 1999, are not 
adequate for rating purposes.

The Board further notes that the results of the lung 
diffusion portion of the VA pulmonary function tests in March 
1999, if reliable, would support a 10 percent evaluation for 
the service-connected residuals of left lower lobe 
atelectasis; however, those values were outside the 
confidence intervals for the tests.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the complete 
names, addresses and approximate dates of 
treatment for all health care providers, 
including VA, who may possess additional 
records pertinent to his pending claims.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
records identified by the veteran which 
have not been previously obtained.

2.  Thereafter, the veteran should be 
examined by a physician with appropriate 
expertise to determine the current nature 
and severity of the residuals of a 
gunshot wound of the abdomen.  The claims 
file, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  Any indicated tests or 
studies should be conducted, and all 
findings should be reported in detail.  
The examiner should identify all 
functional impairment due to the 
disability, to include functional 
impairment on repeated use and during 
flare-ups (if alleged by the veteran).  
The examiner should identify the entrance 
and exit wounds and the specific muscle 
group(s) involved.  The examiner should 
identify any atrophy, loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination 
and uncertainty of movement associated 
with the disability.  The examiner should 
indicate whether there is loss of deep 
fascia or muscle substance and whether 
any involved muscles are soft and flabby.  
The examiner should also indicate whether 
the muscles swell and harden abnormally 
in contraction.  The examiner should 
identify all associated scarring, to 
include any pain, tenderness, ulceration, 
depression and adhesion of the scarring.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

3.  The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
extent of any impairment due to the 
residuals of left lower lobe atelectasis.  
The claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  All indicated 
studies, including pulmonary function 
studies, must be performed.  All current 
manifestations of the service-connected 
disability should be identified.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
service-connected disability from those 
of any other pulmonary disorder present.  
In addition, the examiner should elicit 
history from the veteran concerning the 
frequency of any symptoms due to the 
disability and any need for inhalational 
or oral bronchodilator therapy.  The 
examiner should also provide an opinion 
concerning the impact, if any, of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the issues on appeal.  
In evaluating the residuals of a gunshot 
wound of the abdomen with muscle 
impairment, the RO should consider 
whether a separate evaluation is 
warranted for scarring.  With respect to 
both issues, the RO should consider 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and 
provide the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

